       Case 8:20-cr-00106-JVS Document 1 Filed 08/12/20 Page 1 of 2 Page ID #:1



 1

 2                                                              8/12/2020
 3                                                                 eva

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT

 9                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

10                                 SOUTHERN DIVISION

11                            September 2019 Grand Jury

12   UNITED STATES OF AMERICA,                No.   8:20-cr-00106-JVS
13             Plaintiff,                     I N D I C T M E N T

14             v.                             [21 U.S.C. §§ 841(a)(1),
                                              (b)(1)(A)(viii): Distribution of
15   LOUIS SPAGNOLINI,                        Methamphetamine]

16             Defendant.

17

18        The Grand Jury charges:
19                                      COUNT ONE
20                   [21 U.S.C. §§ 841(a)(1), (b)(1)(A)(viii)]
21        On or about February 19, 2020, in Orange County, within the
22   Central District of California, defendant LOUIS SPAGNOLINI knowingly
23   and intentionally distributed at least fifty grams, that is,
24   approximately 100 grams, of methamphetamine, a Schedule II controlled
25   substance.
26

27

28
Case 8:20-cr-00106-JVS Document 1 Filed 08/12/20 Page 2 of 2 Page ID #:2
